EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher J. Grice (74,107) on 1/19/2022.

The application has been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended)  A communication device configured to communicate data on a channel of a communications network, comprising:
	processing circuitry; and
	memory coupled to the processing circuitry and configured to store information indicating first radio resources associated with the channel and shared between the communication device and a further communication device, the memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the communication device to perform operations comprising:

transmitting the data packet of the second class of data employing the first radio resources; and
	receiving from an access node of the communications network, a further control message comprising an instruction to mute transmission of the second class of the data employing the first radio resources.

2.	(Previously Presented)  The communication device of Claim 1, the operations further comprising:
transmitting a control message prospectively indicating a need of transmitting the data packet of the second class of data employing the first radio resources. 

3.	(Previously Presented)  The communication device of Claim 2, wherein transmitting the control message comprises transmitting the control message in a broadcast transmission to the further communication device.

4.	(Previously Presented)  The communication device of Claim 2, wherein transmitting the control message comprises transmitting the control message to an access node of the communications network in a unicast transmission.


selecting a time-frequency resource block of the radio resources for transmitting a data packet of the first class of data; 
transmitting a control message that prospectively indicates the time-frequency resource block and includes instructions to cause the further communication device to mute transmission on the channel in the time-frequency resource block; and
transmitting on the channel, the data packet of the first class of data employing the selected time-frequency resource block of the radio resources.

6.	(Previously Presented)  The communication device of Claim 1, the operations further comprising:
transmitting a control message prospectively indicating a need of sending a data packet of the first class of data employing the first radio resources; 
receiving from an access node of the communications network in a unicast transmission or in a broadcast transmission, a further control message after transmitting the control message, the further control message indicating a time-frequency resource block of the radio resources for transmitting the data packet of the first class of data; 
transmitting on the channel, the data packet of the first class of data employing the indicated time-frequency resource block of the radio resources in response receiving the further control message.

7.	(Canceled)

selecting first radio resources for transmitting a data packet of a second class of data based on stored information and a traffic load on associated with the channel and shared between the communication device and a further communication device;
transmitting on the channel, the data packet of the second class of data employing the first radio resources; and
receiving from an access node of the communications network, a further control message comprising an instruction to mute transmission of the second class of the data employing the first radio resources.

9.	(Currently Amended)  An access node configured to communicate data on a channel of a communications network, the access node comprising: 
processing circuitry; and
memory coupled to the processing circuity and having instructions stored therein that are executable by the processing circuitry to cause the communication device to perform operations comprising:

receiving from the communication device, a capability control message indicating a capability of the communication device to generate and transmit the first class of data and the second class of data; 
receiving from the further communication device, a further capability control message indicating a capability of the further communication device to generate and transmit the first class of data and the second class of data;
allocating, on the channel and in a shared manner, radio resources to the communication device and the further communication device based on a determination that ;
receiving from the communication device, a control message prospectively indicating a need of the communication device to transmit a data packet of the first class of data employing the radio resources;
selecting a time-frequency resource block of the radio resources for transmitting the data packet of the first class of data by the communication device; and
transmitting to the further communication device, a further control message indicating the selected time-frequency resource block of the radio resources,
wherein the further control message includes instructions to cause the further communication device to mute transmission of the second class of data in the indicated time-frequency resource block of the first radio resources on the channel.

10-12.	(Canceled)

13.	(Currently Amended)  The access node of Claim[[ 12]] 9, wherein the further control message includes instructions to cause the further communication device to mute transmission in the time-frequency resource block of the radio resources on the channel. 

14.	(Currently Amended)  The access node of Claim[[ 12]] 9, wherein the further control message includes instructions to cause the communication device to transmit the data packet of the first class of data employing the time-frequency resource block of the radio resources on the channel. 

15.	(Currently Amended)  The access node of Claim[[ 12]] 9, wherein transmitting the further control message comprises transmitting the further control message to the communication device and to the further communication device in a broadcast transmission. 

 9, wherein receiving the control message comprises receiving the control message from the communication device in a unicast transmission.

17.	(Previously Presented)  The access node of Claim 9, the operations further comprising:
	 transmitting, in unicast transmissions or in a broadcast transmission to the communication device and to the further communication device, a scheduling control message prospectively indicating the radio resources prospectively allocated for the first class of data and the second class of data. 

18.	(Canceled) 

19.	(Currently Amended)  A method of operating an access node configured to communicate data on a channel of a communications network, the access node, the method comprising: 
prospectively allocating, on the channel and in a shared manner, radio resources reserved for a first class of data and a second class of data to a communication device and to a further communication device;
receiving, from the communication device, a capability control message indicating a capability of the communication device to generate and transmit the first class of data and the second class of data; 

allocating, on the channel and in a shared manner, radio resources to the communication device and the further communication device based on a determination that ;
receiving from the communication device, a control message prospectively indicating a need of the communication device to transmit a data packet of the first class of data employing the radio resources;
selecting a time-frequency resource block of the radio resources for transmitting the data packet of the first class of data by the communication device; and
transmitting to the further communication device, a further control message indicating the selected time-frequency resource block of the radio resources,
wherein the further control message includes instructions to cause the further communication device to mute transmission of the second class of data in the indicated time-frequency resource block of the first radio resources on the channel.

20.	(Canceled)

21.	(New)  The method of Claim 8, the operations further comprising:
transmitting a control message prospectively indicating a need of transmitting the data packet of the second class of data employing the first radio resources. 

22.	(New)  The method of Claim 21, wherein transmitting the control message comprises at least one of:
	transmitting the control message in a broadcast transmission to the further communication device; and
	transmitting the control message to an access node of the communications network in a unicast transmission.

23.	(New)  The method of Claim 8, the operations further comprising:
selecting a time-frequency resource block of the radio resources for transmitting a data packet of the first class of data; 
transmitting a control message that prospectively indicates the time-frequency resource block and includes instructions to cause the further communication device to mute transmission on the channel in the time-frequency resource block; and
transmitting on the channel, the data packet of the first class of data employing the selected time-frequency resource block of the radio resources.

24.	(New)  The method of Claim 8, the operations further comprising:

receiving from an access node of the communications network in a unicast transmission or in a broadcast transmission, a further control message after transmitting the control message, the further control message indicating a time-frequency resource block of the radio resources for transmitting the data packet of the first class of data; 
transmitting on the channel, the data packet of the first class of data employing the indicated time-frequency resource block of the radio resources in response receiving the further control message.

25.	(New)  The method of Claim 19, wherein the further control message includes at least one of:
	instructions to cause the further communication device to mute transmission in the time-frequency resource block of the radio resources on the channel; and
	instructions to cause the communication device to transmit the data packet of the first class of data employing the time-frequency resource block of the radio resources on the channel. 

26.	(New)  The method of Claim 19, wherein transmitting the further control message comprises transmitting the further control message to the communication device and to the further communication device in a broadcast transmission, and
	wherein receiving the control message comprises receiving the control message from the communication device in a unicast transmission.

REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Amini et al (US 2015/0103663 A1) fails to teach the limitation of “receiving from an access node of the communications network, a further control message comprising an instruction to mute transmission of the second class of the data employing the first radio resources” in combination with the rest of the limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478